225 S.W.3d 157 (2005)
In re Adolfo PALOMINO, M.D.
No. 08-05-00097-CV.
Court of Appeals of Texas, El Paso.
September 15, 2005.
Diana L. Faust, Cooper & Scully, P.C., Dallas, for Relator.
John P. Mobbs, El Paso, for Respondent.
J. Roberto Oaxaca, Oaxaca, Bernal & Associates, Michael A. Villalba, El Paso, for Real Parties in Interests.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Pending before the Court is Relator Dr. Adolfo Palomino's motion to dismiss this original proceeding. Relator represents to the Court that on or about July 13, 2005, Relator and Real Parties in Interest reached a full and final settlement of all issues, including the dismissal of Real Parties in Interests' claims against Relator. On August 22, 2005, the trial court signed an order dismissing with prejudice plaintiff's claims against Dr. Palomino in the underlying suit. Appellant has complied with the requirements of TEX.R.APP.P. 42.1(a)(1). We have considered Relator's motion and conclude that the motion should be granted. Therefore, we dismiss this original proceeding.
McCLURE, J., Not Participating.